DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed October 5th, 2021 has been entered. Claims 2-4, 7-9, 11, 15, 20-21 and 24 have been amended. Claims 1-26 remain pending. Applicant’s amendments to the claims overcome each objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed September 30th, 2021. 
Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The magnet shape as claimed in claims 1, 6, 11, 18 and 24, which includes a discontinuous wall of a magnet and which has a lengthwise opening as recited, was not seen in the searched prior art. Similar magnets are seen in documents US 5519373, WO 03090897, WO 2004077647, US 20070182517, WO 2009076560 and US 20160368001, however, these devices teach magnets which are continuous and none of these devices include a discontinuous wall magnet with any type of cut out section as recited in the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Terminal Disclaimer
The terminal disclaimer filed on October 5th, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on  has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./Examiner, Art Unit 3653  
/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655